Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 6,624,802 by Klein.
Regarding claim 1, Klein discloses a gaming operational stage for a virtual reality (VR) application (fig. 1; col. 2, ln. 52-col. 3, ln. 6; col. 7, ln. 66-col. 8, ln. 7 – see stage 10 that interacts with the VR game), comprising: a display device (col. 10, ln. 7-13 – see cyber-helmet H); a standing platform (fig. 1; 12a – base plate), comprising: a base (fig. 1; 18; col. 8, ln. 8-14 – see standing plate); a universal bearing configured to accommodate the base and provide a first degree of freedom and a second degree of freedom when a user is on the base (fig. 1-3; col. 8, ln. 8-24 – see the two axes of tilt); a plurality of auxiliary springs disposed between a lower side of the base and a reference ground for sustaining a balance of the base (col. 4, ln. 41-col. 5, ln. 3 – see helical tensions springs as one of the supports for tilt support); and a plurality of first distance sensors disposed on the lower side of the base for detecting distances between the reference ground and a plurality of locations on the base (col. 10, ln. 46-col. 11, ln. 32 – see the plurality of sensors that measure the distance that the joint has to move vertically within a set radius of the base.  Examiner notes that if a particular type of sensor arrangement is to be used, the claims must provide for more limits to the exact position of the sensors with respect to 
Regarding claim 2, Klein discloses the gaming operational stage of claim 1, further comprising an adjusting device configured to provide a third degree of freedom according to the audio/video data when the user is on the base (col. 3, ln. 54-col. 4, ln. 19 – see rotational movement and sensing).
Regarding claim 4, Klein discloses the gaming operational stage of claim 1, wherein: when a first distance detected by one of the plurality of first distance sensors disposed on the lower side of the base at a first location is smaller than a second distance detected by one of the plurality of first distance sensors disposed on the lower side of the base at a second location, the micro controller is further configured to present the corresponding content of the VR application associated with a user on the base leaning forward; when the first distance detected by one of the plurality of first distance sensors disposed on the lower side of the base at the first location is larger than the second distance detected by one of the plurality of first distance sensors disposed on the lower side of the base at the second location, the micro controller is further configured to present the corresponding content of the VR application associated with the user on the standing platform leaning backward; the first location is in front of the user on the base; and the second location is behind the user on the base (col. 2, ln. 55-col. 3, ln. 15, col. 6, ln. 4-39 – see the virtual reality game and system that operates the game and allows for a player’s detected movements to be translated into the virtual reality game.  See the tilting movements of the player as they use the device).
Regarding claim 5, Klein discloses the gaming operational stage of claim 1, wherein: when a first distance detected by one of the plurality of first distance sensors disposed on the lower side of the base at a first location is smaller than a second distance detected by one of the plurality of first distance sensors disposed on the lower side of the base at a second location, the micro controller is further configured to present the corresponding content of the VR application associated with a user on the base leaning towards right; when the first distance detected by one of the plurality of first distance sensors disposed on the lower side of the base at the first location is larger than the second distance detected by one of the plurality of first distance sensors disposed on the lower side of the base at the second location, the micro controller is further configured to present the corresponding content of the VR application associated with the user on the base leaning towards left; the first location is on a right side of the user on the base; and the second location is on a left side the user on the base (col. 2, ln. 55-col. 3, ln. 15, col. 6, ln. 4-39 – see the virtual reality game and system that operates the game and allows for a player’s detected movements to be translated into the virtual reality game.  See the tilting movements of the player as they use the device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein and further in view of U.S. Application 2014/0274564 by Greenbaum.
Regarding claim 3, Klein is silent regarding wherein the adjusting device includes a lever and a power device, and the micro controller is configured to control the power device to elevate the lever, .
Allowable Subject Matter
Claims 6-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20170252642 (abstract; fig. 1-7 – see VR platform and supporting structure)
US-20150352441 (fig. 17-19; para. 59-62 – see VR interactions of a user as recorded by an input system)
US-20120051588 (fig. 7-12; para. 66-67, 91-105 – see scanning a human for VR input)
US-20020055383 (fig. 1A-2B; col. 4, ln. 46-col. 6, ln. 34 – see VR input platform)
US-10890976 (abstract; fig. 1A – see position signal input device platform)
US-5409226 (para. 59-62 see photo-interrupter based input relying on user movement)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J IANNUZZI/              Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715